Citation Nr: 0012007	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-37 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 30 
percent initial rating, for post traumatic stress disorder.  
He filed a February 1993 notice of disagreement regarding 
this initial disability rating, commencing this appeal.  He 
was sent a March 1993 statement of the case, and responded 
with a March 1993 VA Form 9 substantive appeal, perfecting 
this appeal. 

In the course of this appeal, the veteran's disability rating 
for post traumatic stress disorder was increased from 30 to 
70 percent.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  


FINDING OF FACT

1.  Throughout the period under consideration, the 
manifestations of the veteran's service-connected post 
traumatic stress disorder have been consistent with the 
criteria for a 100 percent rating under the rating criteria 
in effect prior to November 7, 1996.

2.  Throughout the period in under consideration, the 
veteran's post traumatic stress disorder has rendered him 
substantially incapable of obtaining or retaining gainful 
employment.



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent initial 
rating for post traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed an application for service connection for 
post traumatic stress disorder in February 1992.  After 
consideration of the evidence, the RO awarded service 
connection, with a 30 percent disability rating, for post 
traumatic stress disorder in August 1992.  The veteran 
responded with a timely notice of disagreement regarding this 
initial disability rating, and this appeal was initiated.  

An initial VA psychiatric examination was afforded the 
veteran in March 1992.  He stated he was in his third 
marriage, but currently separated from his wife.  He reported 
such symptoms as poor sleep, night sweats, nightmares, 
intrusive memories, and flashbacks.  He reported holding 
approximately 15 different jobs between his 1969 service 
separation and 1980, when he was hired by the state as a 
bridge operator.  He was able to maintain this position 
because he works alone and at night.  Objectively, he was 
alert and oriented, but also tense and anxious.  His mood was 
both depressed and agitated at times.  The examiner diagnosed 
the veteran with post traumatic stress disorder, chronic and 
severe.  

Two of the veteran's private counselors also filed 1991 and 
1992 written statements summarizing the veteran's treatment.  
Both noted the veteran's history of two failed marriages, 
prior drug and alcohol abuse, and social isolation.  One 
psychologist, Dr. T.M.L., described the veteran as one of the 
"severest cases" of post traumatic stress disorder that the 
examiner has seen in 10 years of treatment serving Vietnam 
veterans.  His prognosis was fair to poor.  

The veteran was hospitalized for psychiatric treatment at a 
VA medical center from February to May 1993.  His present 
problems included rage, irritability, intrusive thoughts, and 
hypervigilance.  He was afforded medication and counseling.  
The veteran had problems with authority figures, rules, and 
regulations associated with the VA treatment program, but his 
progress was described as constructive.  Post traumatic 
stress disorder was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 45 was assigned.  He was 
discharged with instructions to continue medication and seek 
follow-up care on an outpatient basis.  

A follow-up VA psychiatric examination was afforded the 
veteran in September 1993.  At that time he was living with 
his family and was no longer separated from this third wife.  
Still, he reported many family conflicts which cause him to 
"go into rages . . . throwing things around."  He stated he 
becomes "verbally abusive," and he feared he may become 
physically abusive eventually.  The police have been called 
to his home on numerous occasion, according to the veteran.  
He has been arrested, but not convicted of any charges.  He 
continues to take part in outpatient psychiatric treatment 
for his post traumatic stress disorder.  He also takes 
medication for this disability.  Objectively, he was alert 
and oriented, with a conventional appearance.  He was also 
significantly tense and apprehensive, with a depressed mood.  
Post traumatic stress disorder, chronic and severe, was 
diagnosed.  

The veteran had another VA psychiatric examination in October 
1995.  He stated that he recently had conflicts with 
authority figures at his work, and thought he might soon be 
suspended or fired.  He also described his family relations 
as "strained," with occasional violent episodes.  He has 
been charged with domestic violence in the past.  
Objectively, the veteran was alert and fully oriented, and 
conventional in appearance.  He was also tense, suspicious, 
irritable, anxious, and hostile.  He exhibited some paranoid 
persecutory ideation, but not to a delusional degree.  He was 
prone to agitation and aggression when provoked.  A diagnosis 
of post traumatic stress disorder was confirmed.  A GAF score 
of 50 was assigned, and his social impairment was described 
as serious.  

Personnel records concerning the veteran were obtained from 
the veteran's employer, the New Jersey Department of 
Transportation.  These records revealed numerous conflicts 
with superiors since the early 1990's.  The veteran had been 
insubordinate or threatened several supervisors, and numerous 
co-workers had filed complaints against him.  On at least one 
occasion, the police had to be called to confront the veteran 
about personal threats he had made against a fellow worker.  
He was found to have two knives on his person at that time.  

Another VA psychiatric examination was afforded the veteran 
in September 1996 as part of a VA inpatient treatment 
program.  Continuing problems with rage, irritability, and an 
exaggerated startle response were reported.  He was arrested 
approximately one year ago for pulling a knife on another 
man.  Objectively, he was alert and oriented, with a 
depressed affect.  He also exhibited anxiety and tension.  He 
reported hearing voices.  The prior diagnoses of post 
traumatic stress disorder were confirmed, and a GAF score of 
41 was assigned.  The veteran was discharged from the program 
in November 1996, and he did not return to his job, on the 
advice of his VA counselors.  The stresses of the veteran's 
workplace had resulted in several confrontations with 
superiors which had nearly lead to violence.  He was 
described by a VA counselor as unemployable.  He began to 
receive Social Security Disability payments due to his 
psychiatric disabilities.  

In a March 1997 treatment summary, a VA psychologist who had 
treated the veteran since June 1993 described the veteran's 
work situation as "sorely stressed."  He viewed interaction 
with superiors as a "sort of warfare," as they were "out 
to get him."  He did not feel he could work with others 
without putting them at "physical risk."  

The final VA psychiatric examination of record is dated March 
1997.  Ongoing complaints of persistent tension, 
irritability, hostility, and suspiciousness were reported by 
the veteran.  He also reported poor sleep, nightmares, 
emotional isolation from his family, feelings of persecution, 
and thoughts of violence.  Objectively, he was alert and 
oriented, with increased psychomotor activity.  He also 
displayed suspicion and hostility.  Post traumatic stress 
disorder, resulting in severe impairment, was confirmed.  A 
GAF score of 35 was assigned the veteran, and he was 
described as unemployable.  


Analysis

The veteran seeks an increased initial rating for his service 
connected post traumatic stress disorder, currently rated as 
70 percent disabling.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

In the present case, the veteran initiated his claim in 
February 1992, prior to the regulatory changes.  Therefore, 
in light of Karnas, the veteran is entitled to evaluation of 
his increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in March 1997, and reconsidered his 
claim under all applicable laws and regulations in October 
1997; thus, a remand for this purpose is not necessary.  

Currently, the veteran's post traumatic stress disorder is 
rated as 70 percent disabling.  Post traumatic stress 
disorder is evaluated under the provisions of 38 C.F.R. 
Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, a 100 percent rating was 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.

As amended effective November 7, 1996, the rating criteria 
provide for a 100 percent rating when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

For the reasons to be discussed below, the medical evidence 
establishes that a 100 percent (total) disability rating is 
warranted for the veteran's post traumatic stress disorder.  

Considering the veteran's symptoms first in light of the 
criteria in effect prior to November 1996, the medical 
evidence indicates that the veteran is unemployable due to 
his post traumatic stress disorder, based on the assessment 
of several qualified medical experts.  The veteran was in 
fact awarded a total disability rating due to individual 
unemployability, under 38 C.F.R. § 4.16, effective from 
August 1996, the date upon which he entered VA inpatient 
psychiatric care and left his job for the last time.  Thus, 
the proper focus is on the time period prior to this RO 
determination.  

While the veteran was continuously employed up until August 
1996, his employment records contain evidence of numerous 
conflicts with co-workers and supervisors, placing his 
employment status in peril.  He has stated that the only 
reason he was able to hold his most recent job for any length 
of time was because he worked at night away from most human 
contact.  Prior to that time, he had worked approximately 15 
or more jobs after his service separation.  

Medical records from the early 1990's confirm both 
occupational and social impairment resulting from the 
veteran's post traumatic stress disorder.  His post traumatic 
stress disorder was described by a VA examiner as both severe 
and chronic in March 1992.  A private psychologist called the 
veteran one of the "severest cases" of post traumatic 
stress disorder he had ever seen, according to a 1992 
statement.  VA hospitalization was afforded the veteran for 
several months in 1993, in part to address anger management 
issues.  A GAF score as low as 41 was noted prior to the 
termination of his employment in 1996.  The GAF is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), a Global Assessment of 
Functioning score between 41-50 represents "serious 
impairment in social, occupational, or school functioning".  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., pp. 46-47 (1994).  

The totality of the record suggests the veteran has been 
essentially totally impaired in his occupational functioning 
for the entire pendency of this appeal  This finding warrants 
a 100 percent disability rating under the criteria in effect 
prior to November 1996.  Opinions of unemployability have 
been given by competent medical experts who have evaluated 
the veteran on multiple occasions and in light of his medical 
history.  There is no significant medical evidence to the 
contrary, and sufficient examination and treatment have been 
afforded the veteran in this case.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, described above, his Global Assessment of 
Functioning scores, and the diagnoses of "severe 
impairment" are sufficient to warrant an increased (total) 
rating to 100 percent.  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been less disabling than as currently rated.  The 
disability has presented a degree of impairment equal to a 
100 percent rating since the effective date of the claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An increased initial rating, to 100 percent, is warranted for 
the veteran's post traumatic stress disorder.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

